Exhibit 10.1

 

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment is dated as of March 24, 2009 (this “Amendment”), by and
among DG FastChannel, Inc., a Delaware corporation (the “Borrower”), the
Guarantors, the banks and other financial institutions party to this Amendment,
as Lenders, and Bank of Montreal, as Agent for the Lenders (in such capacity,
the “Agent”).

 

PRELIMINARY STATEMENTS

 

                A.       The Borrower, the Guarantors, the financial
institutions listed on the signature pages thereof as Lenders and the Agent have
heretofore entered into that certain Amended and Restated Credit Agreement,
dated as of March 13, 2008 (the “Credit Agreement”); and

 

                 B.       The Borrower has asked the Lenders to (i) increase the
amount by which the Term Loans may be increased, (ii) revise the Applicable
Margin, (iii) revise certain financial covenants and related definitions,
(iv) revise certain mandatory prepayment provisions and (v) make certain other
amendments to the Credit Agreement, and the Lenders and Administrative Agent are
willing to do so on the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I
DEFINITIONS

 

                 Section 1.1       Use of Defined Terms.  Unless otherwise
defined herein or the context otherwise requires, terms for which meanings are
provided in the Credit Agreement shall have such meanings when used in this
Amendment.

 

ARTICLE II
AMENDMENT

 

                 Section 2.1       Section 1.4(a) of the Credit Agreement is
hereby amended by deleting the defined term “Base Rate” appearing therein and
inserting in its place the following:

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the Person
serving as Administrative Agent from time to time as its prime commercial rate,
or its equivalent, for U.S. Dollar loans to borrowers located in the United
States as in effect on such day, with any change in the Base Rate resulting from

 

--------------------------------------------------------------------------------


 

a change in said prime commercial rate to be effective as of the date of the
relevant change in said prime commercial rate (it being acknowledged and agreed
that such rate may not be such Person’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the Person
serving as Administrative Agent at face value of Federal funds in the secondary
market in an amount equal or comparable to the principal amount for which such
rate is being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for
such day plus 1.00%.  As used herein, the term “LIBOR Quoted Rate” means, for
any day, a rate per annum equal to the quotient of (i) the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a one-month interest period
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on
such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage
(calculated for this purpose as if each Base Rate Loan were a Eurodollar Loan).

 

                 Section 2.2       Section 1.8(a) of the Credit Agreement is
hereby amended by inserting immediately prior to the “.” at the end thereof the
following: “; provided further that the first principal installment of any
additional Term A Loans advanced on the First Amendment Effective Date shall be
due on June 30, 2009 and the principal installment due on March 31, 2009 shall
be applied to the payment of Term A Loans outstanding on the date immediately
preceding the First Amendment Effective Date.”

 

                 Section 2.3       Section 1.9(b)(iii) of the Credit Agreement
is hereby amended in its entirety and as so amended shall read as follows:

 

                (iii) (A) Within two (2) days after receipt of the Borrower’s
year-end audited financial statements, and in any event within ninety (90) days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ending December 31, 2009), the Borrower shall prepay the Obligations by an
amount equal to the ECF Prepayment Percentage of Excess Cash Flow of Borrower
and its Subsidiaries for the most recently completed fiscal year of the
Borrower.  The amount of each such prepayment shall be applied, subject to
Section 1.9(b)(v) below, first to the outstanding Term Loans (to be applied on a
ratable basis between the Term A Loans

 

2

--------------------------------------------------------------------------------


 

and Acquisition Loans based on the outstanding principal amount thereof) until
paid in full and then to the Revolving Credit.

 

                (B)  If after the First Amendment Effective Date the Borrower or
any Subsidiary shall issue new equity securities (whether common or preferred
stock or otherwise), other than (i) equity securities issued in connection with
the exercise of employee stock options or stock appreciation rights plans, any
management and/or director ownership or incentive plans, any employment
termination agreement or employment agreement, (ii) equity securities of the
Borrower issued to the seller of an Acquired Business in connection with any
Permitted Acquisition, (iii) equity securities issued by the Borrower the
proceeds of which are used within 45 days of receipt by the Borrower to fund all
or any portion of the purchase price of any Permitted Acquisition, (iv) equity
securities of a Subsidiary issued to the Borrower or another Subsidiary, or
(v) equity securities of the Borrower the proceeds of which are used to repay
the Bridge Loan, the Borrower shall promptly notify the Administrative Agent of
the estimated Net Cash Proceeds of such issuance to be received by or for the
account of the Borrower or such Subsidiary in respect thereof.  Promptly upon
receipt (or, in the case of clause (iii) above, promptly after the 45th day
after receipt) by the Borrower or such Subsidiary of Net Cash Proceeds of such
issuance, the Borrower shall prepay the Obligations in an aggregate amount equal
to the lesser of (I) 50% of the amount of such Net Cash Proceeds and (II) such
percentage of such Net Cash Proceeds necessary to cause the Borrower’s Total
Leverage Ratio calculated as of the end of the Borrower’s most recently
completed fiscal quarter to be less than or equal to 2.00 to 1.00 calculated as
if such prepayment were made on the last day of such fiscal quarter.  The amount
of each such prepayment shall be applied, subject to Section 1.9(b)(v) below,
first to the outstanding Term Loans (to be applied on a ratable basis between
the Term A Loans and Acquisition Loans based on the outstanding principal amount
thereof) until paid in full and then to the Revolving Credit.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Lenders for any breach of Section 8.7 hereof or any other terms
of the Loan Documents.

 

                 Section 2.4       Section 2.1 of the Credit Agreement is hereby
amended by deleting the phrase “equal to 0.25%” appearing therein and inserting
in its place the phrase “equal to the Applicable Margin”.

 

                 Section 2.5       Section 5.1 of the Credit Agreement is hereby
amended by (i) deleting the defined term “Senior Leverage Ratio,” (ii) amending
the defined terms “Applicable Margin,”

 

3

--------------------------------------------------------------------------------


 

“ECF Prepayment Percentage,” “Fixed Charges,” “Permitted Acquisition,” and “Term
Loan Increase Availability” in their entirety and as so amended to read as set
forth below and (iii) inserting new defined terms  “Bridge Loan Repayment,”
“Cash on Hand,” “First Amendment,” and “First Amendment Effective Date” as set
forth below in their proper alphabetical order:

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level IV in
Grid A below or Level IV in Grid B below, and thereafter from one Pricing Date
to the next the Applicable Margin means the rates per annum determined in
accordance with the following schedule:

 

GRID A

 

LEVEL

 

TOTAL LEVERAGE RATIO
FOR SUCH PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
UNDER REVOLVING
CREDIT, TERM A CREDIT
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS UNDER
REVOLVING CREDIT, TERM A
CREDIT AND LETTER OF
CREDIT FEE SHALL BE:

 

APPLICABLE MARGIN FOR
COMMITMENT FEE SHALL BE

 

 

 

 

 

 

 

 

 

 

 

IV

 

Greater than 2.5 to 1.0

 

3.50

%

4.50

%

0.500

%

 

 

 

 

 

 

 

 

 

 

III

 

Less than or equal to 2.5 to 1.0, but greater than 2.0 to 1.0

 

3.00

%

4.00

%

0.450

%

 

 

 

 

 

 

 

 

 

 

II

 

Less than or equal to 2.0 to 1.0, but greater than 1.5 to 1.0

 

2.50

%

3.50

%

0.375

%

 

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.5 to 1.0

 

2.00

%

3.00

%

0.250

%

 

GRID B

 

LEVEL

 

TOTAL LEVERAGE RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN FOR
BASE RATE LOANS UNDER
ACQUISITION CREDIT SHALL
BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS UNDER
ACQUISITION CREDIT SHALL
BE:

 

 

 

 

 

 

 

 

 

IV

 

Greater than 2.5 to 1.0

 

4.00

%

5.00

%

 

 

 

 

 

 

 

 

III

 

Less than or equal to 2.5 to 1.0, but greater than 2.0 to 1.0

 

3.50

%

4.50

%

 

 

 

 

 

 

 

 

II

 

Less than or equal to 2.0 to 1.0, but greater than 1.5 to 1.0

 

3.00

%

4.00

%

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.5 to 1.0

 

2.50

%

3.50

%

 

4

--------------------------------------------------------------------------------


 

For purposes hereof, the term “Pricing Date” means, (i) for any fiscal quarter
of the Borrower ending on or after June 30, 2009, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof and (ii) on
any date after the First Amendment Effective Date, on each such date on which
the Borrower or any Guarantor consummates a Permitted Acquisition that is
financed (in whole or in part) by an Acquisition Loan.  The Applicable Margin
shall be established based on the Total Leverage Ratio for the most recently
completed fiscal quarter (calculated, in the case of clause (ii) above, as if
the Permitted Acquisition was consummated on the last day of the immediately
preceding fiscal quarter) and the Applicable Margin established on a Pricing
Date shall remain in effect until the next Pricing Date.  If the Borrower has
not delivered its financial statements by the date such financial statements
(and, in the case of the year-end financial statements, audit report) are
required to be delivered under Section 8.5 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., Level IV with respect to Grid A and Level IV
with respect to Grid B shall apply).  If the Borrower subsequently delivers such
financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date.  In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date.  Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders if reasonably determined.

 

“Bridge Loan Repayment” means the repayment of the Bridge Loan by the Borrower
with the proceeds from all or any combination of any of the following: (a) the
issuance of any equity, (b) the issuance of any subordinated debt, (c) any cash
or cash equivalents on the Borrower’s balance sheet, (d) borrowings of Revolving
Loans, and/or (e) the proceeds of any Term Loan Increase.

 

“Cash on Hand” means the aggregate amount of cash of the Borrower and its
Subsidiaries held in accounts subject to a demand deposit account control
agreement in favor of the Administrative Agent minus (i) the amount of accounts
payable of the Borrower and its Subsidiaries in excess of historically normal
levels as determined by the Borrower in good faith minus (ii) the aggregate
amount of payroll and other significant expenditures of the Borrower and its
Subsidiaries to be paid within 14 days of the date of such calculation as
determined by the Borrower in good faith

 

5

--------------------------------------------------------------------------------


 

plus (iii) the lesser of (a) the aggregate amount of accounts receivable of the
Borrower and its Subsidiaries that the Borrower reasonably expects to collect
within 14 days of the date of such calculation as determined by the Borrower in
good faith and (b) the amount calculated in clause (ii) above.

 

“ECF Prepayment Percentage” means 50% for the fiscal year ending December 31,
2009; provided that so long as no Event of Default shall have occurred and be
continuing such percentage shall be permanently reduced to (a) 25% at such time
as the Total Leverage Ratio as demonstrated by the financial statements of the
Borrower submitted pursuant to Section 8.5 hereof has been less than 2.50 to
1.00 for two (2) consecutive fiscal quarters ending on or after September 30,
2009, and (b) 0% at such time as the Total Leverage Ratio as demonstrated by the
financial statements of the Borrower submitted pursuant to Section 8.5 hereof
has been less than 2.00 to 1.00 for two (2) consecutive fiscal quarters ending
on or after September 30, 2009.

 

“First Amendment” means that certain First Amendment dated as of March 24, 2009
to the Credit Agreement.

 

“First Amendment Effective Date” means the date upon which the First Amendment
becomes effective pursuant to Section 4.1 of the First Amendment.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
(b) cash Interest Expense for such period, (c) federal, state, and local income
taxes paid or payable by the Borrower and its Subsidiaries in cash during such
period, (d) the aggregate amount of dividends paid in cash by the Borrower
during such period, and (e) the aggregate cash consideration paid by the
Borrower during such period in connection with any repurchases of its capital
stock; provided that for each quarterly period ending on or prior to March 31,
2010 for purposes of clause (a) above, the Borrower shall be deemed to have made
scheduled principal payments on the Term A Loans in the amount equal to
$4,750,000.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)           the Acquired Business is in an Eligible Line of Business and has
its primary operations within the United States of America;

 

(b)           the Acquisition shall not be a Hostile Acquisition;

 

6

--------------------------------------------------------------------------------


 

(c)           the financial statements of the Acquired Business shall have been
audited by a nationally recognized accounting firm or such financial statements
shall have undergone review of a scope satisfactory to the Administrative Agent;

 

(d)           the Total Consideration for the Acquired Business shall not exceed
$40,000,000 and, when taken together with the Total Consideration for all
Acquired Businesses acquired since the First Amendment Effective Date, shall not
exceed $75,000,000 in the aggregate;

 

(e)           the Borrower shall have notified the Administrative Agent and
Lenders not less than 30 days prior to any such Acquisition and furnished to the
Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor), and 3-year
historical financial information and 3-year pro forma financial forecasts of the
Acquired Business on a stand alone basis as well as of the Borrower on a
consolidated basis after giving effect to the Acquisition and covenant
compliance calculations reasonably satisfactory to the Administrative Agent
demonstrating satisfaction of the condition described in clause (g) below;

 

(f)            if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 4 hereof in connection therewith;

 

(g)           after giving effect to the Acquisition and any Credit Event in
connection therewith, no Default or Event of Default shall exist;

 

(h)           the Borrower delivers to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Borrower would have
a Total Leverage Ratio as of the last day of the last fiscal quarter for which
financial statements have been delivered on a pro forma basis that is not
greater than the lesser of: (i) 2.50 to 1.00 and (ii) 0.25 to 1.00 below the
then maximum Total Leverage Ratio permitted by Section 8.22(a) (assuming the
indebtedness incurred at the time of such Acquisition was incurred on the first
day of such 12-month period and on a pro forma basis after giving effect to such
Acquisition);

 

(i)            the Acquired Business has Adjusted EBITDA, the calculation and
determination of which shall be reasonably acceptable to the Administrative
Agent, greater than zero;

 

7

--------------------------------------------------------------------------------


 

(j)            all obligations under the Bridge Loan shall have been repaid ;
and

 

(k)           after giving effect to the Acquisition and any Credit Event in
connection therewith, the sum of (x) Excess Availability plus (y) Cash on Hand
as of such date, shall equal or exceed $15,000,000.

 

“Term Loan Increase Availability” means an aggregate principal amount for all
Term Loan Increases of $65,000,000 minus the aggregate principal amount of the
Bridge Loan repaid after the First Amendment Effective Date (other than with the
proceeds of a Term Loan Increase); provided that any such Term Loan Increase
shall be in an aggregate amount of not less than $2,500,000 (or, if the proceeds
of such Term Loan Increase are to be used to repay the Bridge Loan, such lesser
amount approved by the Administrative Agent).

 

Section 2.6            Section 8.5(a) of the Credit Agreement is hereby amended
by deleting the phrase “each fiscal quarter of each fiscal year” appearing
therein and inserting in its place the phrase “the first three fiscal quarters
of each fiscal year”.

 

Section 2.7            Section 8.21 of the Credit Agreement is hereby amended in
its entirety and as so amendment shall read as follows:

 

Section 8.21.        Subordinated Debt.  The Borrower shall not, nor shall it
permit any Subsidiary to, (a) amend or modify any of the terms or conditions
relating to Subordinated Debt; (b) make any voluntary prepayment of Subordinated
Debt, or effect any voluntary redemption thereof, or (c) make any payment on
account of Subordinated Debt that is prohibited under the terms of any
instrument or agreement subordinating the same to the Obligations; provided,
however, that notwithstanding the foregoing clauses (b) and (c), the Borrower
and its Subsidiaries may effect any Bridge Loan Repayment only so long as (i) no
Default or Event of Default shall have occurred and be continuing or would
result from such payment and (ii) if the case of a Bridge Loan Repayment
pursuant to clauses (c), (d) and (e) of the definition thereof, (A) after giving
effect to such payment, the sum of (x) Excess Availability and (y) Cash on Hand
as of such date, shall equal or exceed $15,000,000, and (B) the Borrower is in
compliance with Section 8.22(a) on a pro forma basis after giving effect to such
payment by more than 0.25 to 1.0.   Notwithstanding the foregoing, the Borrower
may agree to a decrease in the interest rate applicable thereto or to a deferral
of repayment of any of the principal of or interest on the Subordinated Debt
beyond the current due dates therefor.

 

8

--------------------------------------------------------------------------------


 

Section 2.8            Section 8.22 of the Credit Agreement is hereby amended in
its entirety and as so amended shall read as follows:

 

Section 8.22.        Financial Covenants.  (a) Total Leverage Ratio.  As of the
last day of each fiscal quarter of the Borrower ending during the relevant
period set forth below, the Borrower shall not permit the Total Leverage Ratio
to be greater than the corresponding ratio set forth opposite such period:

 

FISCAL QUARTER
ENDING ON OR ABOUT

 

TOTAL LEVERAGE RATIO
SHALL NOT BE GREATER THAN:

 

 

 

12/31/08 through 09/30/09

 

3.00 to 1.0

 

 

 

10/01/09 through 09/30/10

 

2.75 to 1.0

 

 

 

10/01/10 through 09/30/11

 

2.50 to 1.0

 

 

 

10/01/11 and at all times thereafter

 

2.25 to 1.0

 

(b)  Senior Leverage Ratio.  [Intentionally Omitted]

 

(c)  Fixed Charge Coverage Ratio.  As of the last day of each fiscal quarter of
the Borrower ending during the relevant period set forth below, the Borrower
shall maintain a Fixed Charge Coverage Ratio of not less than the corresponding
ratio set forth opposite such period:

 

FISCAL QUARTER
ENDING ON OR ABOUT

 

FIXED CHARGE COVERAGE RATIO
SHALL NOT BE LESS THAN:

 

 

 

12/31/08 through 12/31/10

 

1.25 to 1.0

 

 

 

01/01/11 and at all times thereafter

 

1.50 to 1.0

 

(d)  Net Worth.  The Borrower shall at all times maintain Net Worth of the
Borrower and its Subsidiaries determined on a consolidated basis in an amount
not less than (i) $197,078,000 plus (ii) 50% of Net Income for each fiscal
quarter of the Borrower ending after December 31, 2008 and thereafter for which
such Net Income is a positive amount (i.e., there shall be no reduction to the
minimum amount of Net Worth required to be maintained hereunder for any fiscal
quarter in which Net Income is less than zero), plus (iii) 50% of the aggregate
increases in shareholder equity by the Borrower and its Subsidiaries in
connection with the issuance of any equity securities of the Borrower or any of
its Subsidiaries (including the conversion of any Indebtedness for Borrowed
Money into equity securities of the Borrower).

 

9

--------------------------------------------------------------------------------


 

Section 2.9            Section 8.23 of the Credit Agreement is hereby amended by
inserting immediately follow the first sentence thereof the following:

 

Unless the Administrative Agent otherwise consents in its sole discretion, not
less than sixty (60) days after the First Amendment Effective Date with respect
to the Term Loan Increase advanced on the First Amendment Effective Date, the
Borrower shall enter into and maintain in full force and effect one or more
hedging agreements in such amounts and on such terms as shall result in
effectively limiting the cost to the Borrower of changes in LIBOR with respect
to an aggregate notional principal amount not less than 50% of the aggregate
principal amount of the Term A Loans advanced on the First Amendment Effective
Date for a period of at least two and one-half (2-1/2) years beginning on the
First Amendment Effective Date.

 

Section 2.10         Exhibit E of the Credit Agreement shall be amended and
restated in its entirety as set forth as Exhibit E attached hereto.

 

Section 2.11         The Borrower has requested that the Lenders waive the
Excess Cash Flow prepayment requirement under Section 1.9(b) for the fiscal year
ending December 31, 2008.  Upon satisfaction of the conditions precedent
contained in Article IV of this Amendment, the Lenders hereby consent to such
waiver.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1            Credit Agreement Representations.  In order to induce the
Required Lenders to enter into this Amendment, the Borrower and Guarantors
(collectively, “Loan Parties”) each hereby reaffirms, as of the date hereof
after giving effect to this Amendment, its representations and warranties
contained in Section 6 of the Credit Agreement and additionally represents and
warrants to the Agent and each Lender as set forth in this Article III.

 

Section 3.2            Due Authorization, Non-Contravention, etc.  The
execution, delivery and performance by each Loan Party of this Amendment are
within each Loan Party’s powers, have been duly authorized by all necessary
corporate action, and do not:

 

(a)        contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon any Loan Party which would
reasonably be expected to have a Material Adverse Effect or any provision of the
organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
any Loan Party;

 

10

--------------------------------------------------------------------------------


 

(b)        contravene or constitute a default under any covenant, indenture or
agreement of or affecting any Loan Party or any of their Property, in each case
where such contravention or default, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; or

 

(c)        result in the creation or imposition of any Lien on any Property of
any Loan Party other than the Liens granted in favor of the Agent pursuant to
the Loan Documents.

 

Section 3.3            Government Approval, Regulation, etc.  No authorization
or approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body or other Person is required for the
due execution, delivery or performance by any Loan Party of this Amendment.

 

Section 3.4            Validity, etc.  This Amendment constitutes the legal,
valid and binding obligation of each Loan Party enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).

 

ARTICLE IV
CONDITIONS PRECEDENT

 

Section 4.1            Effectiveness.  The effectiveness of this Amendment is
subject to the following:

 

(i)            execution and delivery of this Amendment by each Loan Party and
the Required Lenders;

 

(ii)           the Administrative Agent shall have received the fees as agreed
between the Administrative Agent and the Borrower;

 

(iii)          the Administrative Agent shall have received copies of the
Borrower’s and each Subsidiary’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary or certification from its
Secretary or Assistant Secretary that no amendments have been made to any such
documents since the Closing Date or, in the case of Enliven Marketing
Technologies Corporation, since October 3, 2008;

 

(iv)          the Administrative Agent shall have received copies of resolutions
of the Borrower’s and each Subsidiary’s Board of Directors (or similar governing
body) authorizing the execution, delivery and performance

 

11

--------------------------------------------------------------------------------


 

of this Amendment and the consummation of the transactions contemplated hereby,
together with specimen signatures of the persons authorized to execute this
Amendment on the Borrower’s and each Subsidiary’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;

 

(v)           the Administrative Agent shall have received copies of the
certificates of good standing for the Borrower and each Subsidiary (dated no
earlier than 30 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization;

 

(vi)          the Administrative Agent shall have received the favorable written
opinion of counsel to the Borrower and each Subsidiary, in form and substance
satisfactory to the Administrative Agent;

 

(vii)         the Administrative Agent shall have received evidence satisfactory
to it that the Borrower’s Total Leverage Ratio was not greater than 2.50 to 1.00
as of the last day of the most recently completed fiscal quarter prior to the
First Amendment Effective Date, but calculated as if the principal amount of the
Bridge Loan repaid and Loans borrowed on the First Amendment Effective Date,
occurred on the last day of such fiscal quarter; and

 

(viii)        the Administrative Agent shall have received evidence satisfactory
to it that after giving effect to the Credit Event and prepayment of the Bridge
Loan, in each case on the First Amendment Effective Date, (a) the sum of
(x) Excess Availability plus (y) Cash on Hand as of such date shall equal or
exceed $15,000,000 and (b) the aggregate principal amount of the Bridge Loan
outstanding shall be no greater than $10,000,000.

 

If this Amendment becomes effective, the changes in the Applicable Margin shall
take effect on the First Amendment Effective Date and on each day thereafter,
but any payment of interest or fees due on or after the First Amendment
Effective Date with respect to any amounts owing for any period prior thereto
shall be computed on the basis of the Applicable Margin and commitment fee in
effect prior to such effectiveness.

 

ARTICLE V
MISCELLANEOUS PROVISIONS

 

Section 5.1            Ratification of and References to the Credit Agreement. 
Except for the amendments expressly set forth above, the Credit Agreement and
each other Loan Document is hereby ratified, approved and confirmed in each and
every respect.  Each Loan Party hereby acknowledges and agrees that (i) the
Liens created and provided for by the Loan Documents continue to secure, among
other things, the Obligations arising under the Credit Agreement and the other
Loan Documents, and (ii) the Loan Documents and the rights and remedies of the
Agent thereunder, the obligations of Loan Parties thereunder, and the Liens
created and provided

 

12

--------------------------------------------------------------------------------


 

for thereunder, remain in full force and effect and shall not be affected,
impaired or discharged hereby.  Nothing herein contained shall in any manner
affect or impair the priority of the Liens and security interests created and
provided for by the Loan Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.  Reference to this Amendment
need not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement.

 

Section 5.2            Headings.  The various headings of this Amendment are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

Section 5.3            Execution in Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single agreement.  Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission of an Adobe portable
document format file (also known as a “PDF” file) shall be effective as delivery
of a manually executed counterpart hereof.

 

Section 5.4.           No Other Amendments.  Except for the amendments expressly
set forth above, the text of the Credit Agreement and the Loan Documents shall
remain unchanged and in full force and effect, and the Lenders and the Agent
expressly reserve the right to require strict compliance with the terms of the
Credit Agreement and the Loan Documents.

 

Section 5.5.           Costs and Expenses.  The Borrower agrees to pay on demand
all reasonable and documented costs and expenses of or incurred by the Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment, including the fees and expenses of counsel for the Agent.

 

Section 6.6            Governing Law.  This Amendment shall be construed in
accordance with and governed by the law of the State of Illinois.

 

[SIGNATURE PAGES TO FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

 

“BORROWER”

 

 

 

DG FASTCHANNEL, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

“GUARANTOR”

 

 

 

PATHFIRE, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

ENLIVEN MARKETING TECHNOLOGIES CORPORATION

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

“ADMINISTRATIVE AGENT”

 

 

 

BANK OF MONTREAL

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

“LENDERS”

 

 

 

BANK OF MONTREAL

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-5

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-6

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-7

--------------------------------------------------------------------------------


 

 

FIRST BANK

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-8

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-9

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

First Amendment

to DG FastChannel, Inc.

Amended and Restated Credit Agreement

 

S-10

--------------------------------------------------------------------------------